                      Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 1 of 9
Civil Investigative Demand—Documentary Material and Written Interrogatories




To:      Bain & Company, Inc.                                                           Civil Investigative
         c/o Stuart Min, General Counsel                                                Demand Number:          30351
         131 Dartmouth Street
         Boston, MA 02116
         United States

         This civil investigative demand is issued pursuant to the Antitrust Civil Process Act, 15 U.S.C. §§ 1311-1314, in
the course of an antitrust investigation to determine whether there is, has been, or may be a violation of Section 7 of the
Clayton Act, 15 U.S.C. § 18 by conduct, activities, or proposed action of the following nature: Visa Inc.'s proposed
acquisition of Plaid Inc.
         You are required by this demand to produce all documentary material described in the attached schedule that is in
your possession, custody, or control, and to make it available at your address indicated above for inspection and copying
or reproduction by a custodian named below. You are also required to answer the interrogatories on the attached schedule.
Each interrogatory must be answered separately and fully in writing, unless it is objected to, in which event the reasons
for the objection must be stated in lieu of an answer. Such production of documents and answers to interrogatories shall
occur on the 13th day of July, 2020 at 5:00 p.m.
         The production of documentary material and the interrogatory answers in response to this demand must be made
under a sworn certificate, in the form printed on the reverse side of this demand, by the person to whom this demand is
directed or, if not a natural person, by a person or persons having knowledge of the facts and circumstances relating to
such production and/or responsible for answering each interrogatory.
         For the purposes of this investigation, the following are designated as the custodian and deputy custodian(s) to
whom the documentary material shall be made available and the interrogatory answers shall be submitted: Owen Kendler
(custodian) and Cory Brader Leuchten and Meagan Bellshaw (deputy custodians), U.S. Dept. of Justice, Antitrust
Division, Media, Entertainment, and Professional Services Section, 450 Fifth Street NW, Suite 4000, Washington, DC
20530.
         Inquiries concerning compliance should be directed to Meagan Bellshaw at 202-598-2307 (office) or
202-705-5854 (mobile).
         Your attention is directed to 18 U.S.C. § 1505, printed in full on the reverse side of this demand, which makes
obstruction of this investigation a criminal offense.
         Issued in Washington, D.C., this 11th day of June, 2020.



                                                               /s/   Makan Delrahim
                                                               Assistant Attorney General
                            Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 2 of 9
Civil Investigative Demand—Documentary Material and Written Interrogatories




                            18 U.S.C. § 1505. Obstruction of proceedings before departments, agencies, and
                            committees

                                      Whoever, with intent to avoid, evade, prevent, or obstruct compliance, in whole
                            or in part, with any civil investigative demand duly and properly made under the
                            Antitrust Civil Process Act, willfully withholds, misrepresents, removes from any place,
                            conceals, covers up, destroys, mutilates, alters, or by other means falsifies any
                            documentary material, answers to written interrogatories, or oral testimony, which is the
                            subject of such demand; or attempts to do so or solicits another to do so; or

                                    Whoever corruptly, or by threats or force, or by any threatening letter or
                            communication influences, obstructs, or impedes or endeavors to influence, obstruct, or
                            impede the due and proper administration of the law under which any pending
                            proceeding is being had before any department or agency of the United States, or the due
                            and proper exercise of the power of inquiry under which any inquiry or investigation is
                            being had by either House, or any committee of either House or any joint committee of
                            the Congress -

                                     Shall be fined under this title, imprisoned not more than 5 years or, if the
                            offense involves international or domestic terrorism (as defined in section 2331),
                            imprisoned not more than 8 years, or both.



                                                           Form of Certificate of Compliance*

         I/We have read the provisions of 18 U.S.C. § 1505 and have knowledge of the facts and circumstances relating to the
production of the documentary material and have responsibility for answering the interrogatories propounded in Civil
Investigative Demand No. ___________. I/We do hereby certify that all documentary material and all information required by
Civil Investigative Demand No. ___________ which is in the possession, custody, control, or knowledge of the person to
whom the demand is directed has been submitted to a custodian named therein.

        If any documentary material otherwise responsive to this demand has been withheld or any interrogatory in the
demand has not been fully answered, the objection to such demand and the reasons for the objection have been stated in lieu of
production or an answer.

                                                                                  Signature ___________________________________________

                                                                                  Title _______________________________________________

Sworn to before me this ______ day of
_______________, 20___.

_____________________________________
              Notary Public

*In the event that more than one person is responsible for producing the documents and answering the interrogatories, the certificate shall identify the documents and
interrogatories for which each certifying individual was responsible. In place of a sworn statement, the above certificate of compliance may be supported by an
unsworn declaration as provided by 28 U.S.C. § 1746.
            Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 3 of 9



                           CIVIL INVESTIGATIVE DEMAND FOR
                             DOCUMENTS AND INFORMATION
                            ISSUED TO BAIN & COMPANY, INC.

        Unless otherwise indicated or modified by the Department of Justice, each specification
of this Demand requires a complete search of the Company. In the Department’s experience,
modifications to this Demand may reduce the burden of searching for responsive documents and
information in a way that is consistent with the Department’s needs. The Company is encouraged
to propose such modifications, but all modifications must be agreed to in writing by the
Department.

                                       SPECIFICATIONS

1. Identify each study, evaluation, analysis, project, or other work that the Company is
   performing, is negotiating to perform, or has performed since January 1, 2017, relating to any
   Relevant Product, the Transaction, or any other potential transaction considered by Visa or
   Plaid, including the name of the client, the date(s) of retention, the person(s) with primary
   responsibility for completing the work, and provide a detailed explanation of the scope of the
   work.

2. Identify all persons, including but not limited to employees of Visa or Plaid, that you have
   interviewed or otherwise received information from relating to each study, evaluation,
   analysis, project, or other work identified in response to Specification 1, and describe the
   information provided by each person.

3. Submit all documents relating to any study, evaluation, analysis, project or other work
   described in response to Specification 1, including but not limited to all documents provided
   or reflecting information provided to the Company by Visa, Plaid, or any of their employees.

                                          DEFINITIONS

The following definitions apply for the purposes of this Demand:

1. The term “the Company” means Bain & Company, Inc., its domestic and foreign parents,
   predecessors, divisions, subsidiaries, affiliates, partnerships and joint ventures, and all
   directors, officers, employees, agents, and representatives of the foregoing. The terms
   “parent,” “subsidiary,” “affiliate,” and “joint venture” refer to any person in which there is
   partial (25 percent or more) or total ownership or control between the Company and any
   other person.

2. The term “Visa” means Visa Inc., its domestic and foreign parents, predecessors, divisions,
   subsidiaries, affiliates, partnerships, and joint ventures, and all directors, officers, employees,
   agents, and representatives of the foregoing. The terms “parent,” “subsidiary,” “affiliate,” and
   “joint venture” refer to any person in which there is partial (25 percent or more) or total
   ownership or control between Visa and any other person.



                                                  1
            Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 4 of 9



3. The term “Plaid” means Plaid, Inc., its domestic and foreign parents, predecessors, divisions,
   subsidiaries, affiliates, partnerships, and joint ventures, and all directors, officers, employees,
   agents, and representatives of the foregoing. The terms “parent,” “subsidiary,” “affiliate,” and
   “joint venture” refer to any person in which there is partial (25 percent or more) or total
   ownership or control between Plaid and any other person.

4. The term “Collaborative Work Environment” means a platform used to create, edit,
   review, approve, store, organize, share, and access documents and information by and among
   authorized users, potentially in diverse locations and with different devices. Even when based
   on a common technology platform, Collaborative Work Environments are often configured
   as separate and closed environments, each one of which is open to a select group of users
   with layered access control rules (reader vs. author vs. editor). Collaborative Work
   Environments include Microsoft Sharepoint sites, eRooms, document management systems
   (e.g., iManage), intranets, web content management systems (CMS) (e.g., Drupal), wikis, and
   blogs.

5. The term “Data Dictionary” means documentation of the organization and structure of the
   databases or data sets that is sufficient to allow their reasonable use by the Department,
   including, for each table of information: (a) the name of the table; (b) a general description of
   the information contained; (c) the size in both number of records and megabytes; (d) a list of
   fields; (e) the format, including variable type and length, of each field; (f) a definition for
   each field as it used by the Company, including the meanings of all codes that can appear as
   field values; (g) the fields that are primary keys for the purpose of identifying a unique
   observation; (h) the fields that are foreign keys for the purpose of joining tables; and (i) an
   indication of which fields are populated.

6. The term “documents” means all written, printed, or electronically stored information
   (“ESI”) of any kind in the possession, custody, or control of the Company, including
   information stored on social media accounts like Twitter or Facebook, chats, instant
   messages, text messages, and documents contained in Collaborative Work Environments and
   other document databases. “Documents” includes metadata, formulas, and other embedded,
   hidden, and bibliographic or historical data describing or relating to any document. Unless
   otherwise specified, “documents” excludes bills of lading, invoices in non-electronic form,
   purchase orders, customs declarations, and other similar documents of a purely transactional
   nature; architectural plans and engineering blueprints; and documents solely relating to
   environmental, tax, human resources, OSHA, or ERISA issues.

7. The term “identify” means to state:

    a. in the case of a person other than a natural person: name, principal address, and telephone
       number;

    b. in the case of a natural person other than a former employee of the Company: name,
       employer, business address, business telephone number, business email, and title or
       position; and




                                               – 2–
            Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 5 of 9



   c. in the case of a former employee of the Company: name, current address, telephone
      number and email address, and the date that the employment with the Company ended.

8. The term “person” includes the Company and means any natural person, corporate entity,
   partnership, association, joint venture, government entity, or trust.

9. The term “plans” includes proposals, recommendations, or considerations, whether finalized
   or adopted.

10. The term “Relevant Product” means:

   a. Services facilitating payments from consumers to businesses, including:

            i. debit card services;

           ii. credit card services,

          iii. services for ACH payments, real-time payments, and other direct pay-by-bank
               payments; and

          iv. any other payment service other than cash, check, or wire transfer.

   b. Financial data aggregation services, meaning services which connect software
      applications relating to payments, personal financial management, investment, or banking
      with end users’ financial institution accounts.

11. The term “Transaction” means Visa’s proposed acquisition of Plaid.

12. The terms “Sensitive Personally Identifiable Information” or “Sensitive PII” mean
    information or data that would identify an individual, including a person’s Social Security
    Number; or a person’s name, address, or phone number in combination with one or more of
    their (a) date of birth; (b) driver’s license number or other state identification number, or a
    foreign country equivalent; (c) passport number; (d) financial account number; or (e) credit
    or debit card number.

13. The terms “Sensitive Health Information” or “SHI” mean information or data about an
    individual’s health, including medical records and other individually identifiable health
    information, whether on paper, in electronic form, or communicated orally. SHI relates to the
    past, present, or future physical or mental health or condition of an individual, the provision
    of health care to an individual, or the past, present, or future payment for the provision of
    health care to an individual.




                                               – 3–
           Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 6 of 9



                                       INSTRUCTIONS

Timing

   1. All references to year refer to calendar year. Unless otherwise specified, this Demand
      calls for documents, data, and other information created, altered, or received by the
      Company since January 1, 2017. For interrogatory responses, submit a separate
      response for each year or year-to-date unless otherwise specified. If calendar-year data
      are not available, supply the Company’s fiscal-year data indicating the twelve-month
      period covered, and submit the Company’s best estimate of calendar-year data.

Production Format

   2. Department representatives must approve the format and production method of any
      documents, data, or other information before the Company makes an electronic
      production in response to this Demand. Before preparing its production, the Company
      must contact the Department to explain what materials are available and how they are
      stored. This discussion must include Company personnel who are familiar with its
      electronically stored information and databases/data sets.

   3. Before using software or technology (including search terms, predictive coding, de-
      duplication, or similar technologies) to identify or eliminate documents, data, or
      information potentially responsive to this Demand, the Company must submit a written
      description of the method(s) used to conduct any part of its search. In addition, for any
      process that relies on search terms to identify or eliminate documents, the Company must
      submit: (a) a list of proposed terms; (b) a tally of all the terms that appear in the
      collection and the frequency of each term; (c) a list of stop words and operators for the
      platform being used; and (d) a glossary of industry and company terminology. For any
      process that instead relies on predictive coding to identify or eliminate documents, you
      must include (a) confirmation that subject-matter experts will be reviewing the seed set
      and training rounds; (b) recall, precision, and confidence-level statistics (or an
      equivalent); and (c) a validation process that allows for Department review of
      statistically-significant samples of documents categorized as non-responsive documents
      by the algorithm.

   4. If the Department agrees to narrow the scope of this Demand to a limited group of
      custodians, a search of each custodian’s files must include files of their predecessors;
      files maintained by their assistants or under their control; and common or shared
      databases or data sources maintained by the Company that are accessible by each
      custodian, their predecessors, or assistants.

   5. Submit responses to this Demand in a reasonably usable format as required by the
      Department in the letter sent in connection with this Demand. Documents must be
      complete and unredacted, except for privilege and for any Sensitive Personally
      Identifiable Information or Sensitive Health Information redacted pursuant to Instruction
      6. Documents must be submitted as found and ordered in the Company’s files and must
      not be shuffled or otherwise rearranged. The Company is encouraged to submit copies of

                                              – 4–
        Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 7 of 9



   hard-copy documents electronically (with color hard copies where necessary to interpret
   the document) in lieu of producing original hard-copy documents. Absent a Department
   request, produce electronic documents in electronic form only. Electronic productions
   must be free of viruses. The Department will return any infected media for replacement,
   which may delay the Company’s date of compliance with this Demand.

6. Do not produce any Sensitive PII or SHI before discussing the information with
   Department representatives. If any document responsive to a particular request contains
   Sensitive PII or SHI that is not responsive to that request, redact the unresponsive
   Sensitive PII or SHI before producing the document. Provide any index of documents
   prepared by any person in connection with your response to this Demand that lists such
   redacted documents by document control number. If the index is available in electronic
   form, provide it in that form.

7. Provide any index of documents prepared by any person in connection with your
   response to this Demand. If the index is available in electronic form, provide it in that
   form.

8. Data called for by this Demand must be submitted electronically in a reasonably useable
   compilation that will allow the Department to access the information it contains.
   Producing a database or data set in its entirety often does not satisfy this requirement. For
   the Department to be able to access and interpret data, the Company must provide, for
   each database, a description of each database or data set to be produced, including: (1) its
   software platform; (2) its type (e.g., flat, relational, or enterprise); (3) the sources (e.g.,
   other databases or individuals) used to populate the database; (4) for relational or
   enterprise databases, documents specifying the relationships among tables (e.g., an entity
   relationship diagram); (5) any query forms; (6) any regularly prepared reports produced
   from that database; (7) the entity within the Company that maintains and updates the
   data; and (8) a Data Dictionary and any other keys that decode or interpret the data,
   including, for each table in the database:

       a. the name of the table;

       b. a general description of the information contained;

       c. the size in both number of records and megabytes;

       d. a list of fields;

       e. the format, including variable type and length, of each field;

       f. a definition for each field as it is used by the Company, including the meanings of
          all codes that can appear as field values;

       g. the fields that are primary keys for the purpose of identifying a unique
          observation;



                                            – 5–
       Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 8 of 9



       h. the fields that are foreign keys for the purpose of joining tables; and

       i.   an indication of which fields are populated.

   It is likely that only a subset or compilation of the contents of any particular database or
   data set will need to be produced. After providing the information above, counsel and
   knowledgeable personnel from the Company should discuss with Department
   representatives what constitutes a sufficient production from the database or data set in a
   reasonably useable format.

9. The Company must continue to preserve documents or data contained in disaster
   recovery systems or backup media that may contain information responsive to this
   Demand. If you have any questions, please contact the Department representative
   identified below to discuss your obligation to preserve or search back up media.

10. Produce all non-privileged portions of any responsive document (including non-
    privileged or redacted attachments) for which a privilege claim is asserted. Each
    document withheld in whole or in part from production based on a claim of privilege
    must be assigned a unique privilege identification number and separate fields
    representing the beginning and ending document control numbers and logged as follows:

       a. Each log entry must contain, in separate fields: privilege identification number;
          beginning and ending document control numbers; parent document control
          numbers; attachments document control numbers; family range; number of pages;
          all authors; all addressees; all blind copy recipients; all other recipients; date of
          the document; an indication of whether it is redacted; the basis for the privilege
          claim (e.g., attorney-client privilege), including the anticipated litigation for any
          work-product claim and the underlying privilege claim if subject to a joint-
          defense or common-interest agreement; and a description of the document’s
          subject matter sufficiently detailed to enable the Department to assess the
          privilege claim and the facts relied upon to support that claim.

       b. Include a separate legend containing an alphabetical list (by last name) of each
          name on the privilege log, identifying titles, company affiliations, the members of
          any group or email list on the log (e.g., the Board of Directors) and any name
          variations used for the same individual.

       c. On the log and the legend, list all attorneys acting in a legal capacity with the
          designation ESQ after their name (include a space before and after the “ESQ”).

       d. Produce the log and legend in electronic form that is both searchable and sortable.
          Upon request, the Company must submit a hard copy of the log and legend.

       e. Department representatives will provide an exemplar and template for the log and
          legend upon request.




                                           – 6–
           Case 1:20-mc-91572 Document 2-2 Filed 10/27/20 Page 9 of 9



          f. Any document created by the Company’s in-house counsel or the Company’s
             outside counsel that has not been distributed outside the Company’s in-house
             counsel’s office or the Company’s outside counsel’s law firm does not have to be
             logged. But if the document was distributed to any attorney who does not work
             exclusively in the Company’s in-house counsel’s office or who has any business
             responsibilities, it must be logged. Unlogged documents are subject to any
             preservation obligations the Company or counsel may have.

   11. If the Company is unable to answer a question fully, it must supply all available
       information; explain why such answer is incomplete; describe the efforts made by the
       Company to obtain the information; and list the sources from which the complete answer
       may be obtained. If the information that allows for accurate answers is not available,
       submit best estimates and describe how the estimates were derived. Estimated data
       should be followed by the notation “est.” If there is no reasonable way for the Company
       to estimate, provide an explanation.

   12. If documents, data, or other information responsive to a particular request no longer
       exists for reasons other than the Company’s document retention policy, describe the
       circumstances under which it was lost or destroyed, describe the information lost, list the
       specifications to which it was responsive, and list persons with knowledge of such
       documents, data, or other information.

   13. To complete this Demand, the Company must submit the certification on the reverse of
       the Civil Investigative Demand form, executed by the official supervising compliance
       with this Demand, and notarized.

Direct any questions the Company has relating to the scope or meaning of anything in this
Demand or suggestions for possible modifications thereto to Mark Meador at 202-307-0323. The
response to this Demand must be addressed to the attention of Ms. Emily Brown and delivered
between 8:30 a.m. and 5:00 p.m. on any business day to 450 Fifth Street, NW, Suite 4000,
Washington, DC 20001. If the company wishes to submit its response by U.S. mail, please call
Mr. Meador for mailing instructions.




                                              – 7–
